Citation Nr: 0707092	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  99-13 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for meralgia paresthetica.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from March 1956 to February 
1977.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In December 2005 the Board remanded the case for further 
evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the December 2005 remand the Board found that the issue of 
entitlement to service connection for meralgia paresthetica 
was sufficiently before the Board and requested further 
development regarding the issue.  A notice letter complying 
with the Veterans Claims Assistance Act of 2000 (VCAA), see 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, had not been sent 
to the veteran with regard to this issue.  In April 2006 the 
AOJ sent a notice letter to the veteran which was returned as 
undeliverable in May 2006.  Subsequently, the veteran 
received notice to report for VA examination by letter sent 
to a P.O. Box address, and he reported for examination.  A 
Supplemental Statement of the Case (SSOC), sent to the same 
P.O. Box address, was not returned as undeliverable.  There 
is no evidence that the AOJ sent attempted to resend the VCAA 
notice to P.O. Box address.  Therefore the Board finds that 
the provisions of the VCAA have not been complied with.  
Pelea v. Nicholson, 19 Vet. App. 296 (2005).  A VCAA notice 
should be sent to the veteran's alternate address.  

Accordingly, the case is REMANDED for the following action:

The AOJ should provide the veteran VCAA 
notice on the issue of entitlement to 
service connection for meralgia 
paresthetica.  The notice letter should 
be sent to the P.O. Box office address 
contained in the file.  If additional 
information is submitted, the RO should 
thereafter review the additional 
evidence that has been obtained and 
determine whether the benefits sought 
on appeal may now be granted.  If any 
of the benefits sought on appeal 
remained denied, the appellant should 
be furnished a supplemental statement 
of the case and given the opportunity 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

